Title: Enclosure: Report of Governor of the Northwest Territory, 25 April–29 June 1790
From: St. Clair, Arthur
To: 


            EnclosureReport of Governor of the Northwest Territory
            Pursuant to the Resolution of Congress of the 28th. of August 1788, and in Obedience to the Instructions of the President of the united States of the 6th. of October 1789, I embarked at Fort Harmar for Kaskaskia on the 20th. day of December following and arrived on the 5th. day of March 1790. The great length of time consumed in this Voyage was owing to a delay met with at the Falls of Ohio for want of Provisions for the Escort—to being afterwards frozen up in the Mississippi for fifeteen days; and to being again obliged to stop to repair the Damage sustained by the Vessel, which was hurried by the impetuosity of the Stream upon a sunken Tree in the middle of the River, where the Danger of being cast away was very narrowly escaped.
            Immediatly on my Arrival the County of St. Clair was erected by Proclamation:—a Placart was published requiring the Inhabitants to exhibit a State of their Claims to Lands in that Quarter, and a List of the Heads of Families. It was a considerable time before any Claims were presented, owing partly to the Ignorance of the People, very few of whom are able either to read or write; and partly to their being entirely unacquainted with the English Language:—they were at length brought forward, and such of them as were found to come within the Resolution of Congress are contained in the Paper marked No. 1.—No. 2 is a List of the Inhabitants, and No. 3 a copy of the Placart.
            No Plan of the Town of Kaskaskia could be found either in the public Offices or in the Hands of Individuals. I was therefore obliged to order one to be taken (of which No. 4 is a copy) as it would otherwise have been impossible to describe the Lotts which were to be confirmed. [Mr. Samuel Baird was appointed to do that Duty, as well as to survey the Lands held by the People, and to run the Lines that had been directed by Congress to embrace the Donations. On an Examination of the Claims, however, it was found that many Grants of Land had been made which would fall to the eastward of the Line, to be drawn from the Mouth of the River au Marie; and as all Grants that proceeded either from the Government of France, that of Great Britain, or of the State of Virginia on or before the Year 1783 were to be confirmed, the running of that Line was delayed until Congress should be informed that it would not take in all the Claims, and therefor appeared to be incurring an unnecessary Expense.] [Orders of Survey were issued for all the Claims that appeared to be founded agreeably to the Resolution of Congress, and Surveys were made of the greater part of them—a Part only of those Surveys, however, have been returned because the People objected to paying the Surveyor; and it is too true  that they are ill able to pay. The Illinois Country, as well as that upon the Ouabash, has been involved in great Distress ever since it fell under the american Dominion:—with great cheerfulness the People furnished the Troops under General Clarke and the Illinois Regiment with every thing they could spare, and often with much more than they could spare with any Convenience to themselves:—most of the Certificates for those Supplies are still in their Hands, unliquidated and unpaid; and, in many Instances where Application for payment has been made to the State of Virginia, under whose authority the Certificates were granted, it has been refused.—The Illinois Regiment being disbanded, a Set of Men, pretending the authority of Virginia, embodied themselves; and a scene of general Depradation and Plunder ensued:—to this succeeded three successive and extraordinary Innundations from the Mississippi which either swept away their Crops or prevented their being planted:—the loss of the greatest part of their Trade with the Indians, which was a great Resource, came upon them at this juncture, as well as the hostile incursions of some of the Tribes which had ever before been in friendship with them; and to these was added the loss of their whole last Crop of Corn by an untimely frost:—extreme Misery could not fail to be the Consequence of such accumulated Misfortunes. The Paper No. 5 contains the Orders for a Compensation to the Surveyor; and No. 6 is the Representation of the People praying to be excused from paying it.]
            [A Gentleman, of the name of Todd, had been appointed by the Governor of Virginia Lieutenant of the County of Illinois, and some few grants of Land are said to have been made by him, altho’ by his Instructions, which he put upon record at Kaskaskia, he has no Authority to that purpose, but seems rather to have been restrained:—A Copy of these Instructions were transmitted by the Secretary. On Mr. Todds leaving that part of the Country a Person by the Name of De Numbrun was substituted, who made Grants of Land without number: The Power of granting Lands was also assumed by the civil Courts that had been established, and that assumed Power they used very liberally, still pretending, however, that they had been authorised so to do by Mr. Todd, who is stiled Grand Judge for the united States.—It is most probable that such Power was never delegated to the Courts by Mr. Todd; at least it does not appear. All those Grants have been rejected; but I beg leave to suggest, that it might be proper to allow a right of preemption to those who have actually settled and made improvements under them. Some of the Parties seem, respectively, to have had two different Objects in view—the Applicants, the engrossing Lands for a very small Consideration; and the Grantors the accumulation of perquisites: the Courts and sub Lieutenants having exacted four Dollars for each Grant.
            There are a number of american Settlers in possession of such Grants, whose claims have been equally rejected. Their Case seems to be a hard one. Not doubting the authority of the Courts which they saw every day excercised, they applied for Lands and obtained them, and made Settlements in consequence, distinct from those of the french; but having removed into that Country after the Year 1783 they do not come within the Resolution of Congress which describes who are to  be considered as ancient Settlers and confirmed in their Possessions;—As Americans they have been the peculiar Objects of Indian Depredation, while their Neighbours the french, from having had much intercourse with the Indians, and frequently intermarrying with them, until very lately were generally safe;—they have in consequence been driven off of the Lands they had improved and have lost both their time and their labour. No. 7 is a Representation from them upon this Subject.]
            [Having finished the Business at Kaskaskia, as far as it was possible at that time, on the 5th. day of April I embarked, and proceeded up the Missisippi to Cahokia, having stopped at Fort de Chartres, and visited the Village of the Prairie du Rocher which is about a League distant from it, in Land, on the way. Mr. Baird had been directed to make the Surveys there, as well as at Kaskaskia, and the same Objections to paying for them were raised there as at the latter place. No. 8 is a power to certain of the Inhabitants to make Representations to me on the Subject, which was done.] [No. 9 is a Plot of the reserved Tract including Fort Chartres. It is however to be observed that part of this Tract appears to have been granted when the Country was in possession of the French.]
            From the Mouth of the Kaskaskia River, which is a very beautiful stream that takes its rise a great way in the Country, and is navigable by Boats for a considerable distance, and on the west bank of which the Town is situated, the Missisippi is very rapid as indeed it is from the mouth of the Ohio to that place, with a great many very difficult and dangerous passes: every where indeed the Current in the middle of the stream, is too strong to be overcome by Oars; Boats are therefore obliged to keep as close to the shore as possible, and then in many places cannot ascend without towing. The navigation of course might be very easily interrupted, or prevented altogether, were the Spaniards or the Indians disposed to attempt it; and the more so as, in some of the most difficult places, it is necessary to keep the spanish Shore on board; a Communication however from Fort Massac on the Ohio (or even some distance above it) with Kaskaskia, by Land, may easily be opened:—The distance is from fifty to sixty Miles. The Country is high and the Soil proper enough for a Road, and no considerable Water intervenes but the River au Vase, which is generally fordable at large Riffle which presents itself directly in the Course:—the tedious and dangerous navigation of the Missisippi would be thereby avoided. Above the Missouri River, the Missisippi becomes comparatively a gentle and pellucid Stream, whereas below it is at all Seasons extremly turbid. Above the Illinois River it is truly a gentle Stream, its current, as I have been informed no where exceeding three Miles an hour.
            The Village of Cahokia is situated on a small Creek of the same name, in a fertile plain and about half a League from its Mouth; but being surrounded with Marshes, it is very unhealthy in the latter part of the Summer and the Autumn. The River however affords a safe and convenient harbour for Boats. It discharges itself nearly opposite to the spanish Village of St. Louis, and is navigable for two Miles beyond the Town. Half a League lower down the Country and about an equal distance from the Missisippi is the small Village of the Prairie du pont, which is generally considered as part of Cahokia.  Here, as at Kaskaskia, no Plan of the Town was to be found, and of course I was obliged to order one to be taken, but a copy of it does not accompany this Report, as by some accident it has been left behind. The Villages at the Prairies du Rocher and du Pont do not appear to have been ever laid out. The People have built upon the Lands their Lands, which have generally small fronts, in a contiguous, but irregular manner, which has given to those Places something of the appearance of Towns. [The same steps were taken to obtain a knowledge of the Lands that were claimed by the People here as at Kaskaskia, and after due Examination Orders of Survey for such as fell within the Resolution of Congress were put into the hands of Mr. Girardin, the only Person that could be found in all that Country who understood any thing of Surveying. There are a good many Persons in that Quarter also whose Claims have been rejected, who, nevertheless, may be properly considered as having an equitable Right, at least to the preemption.]
            Previous to the issuing any Orders of Survey at Cahokia, it became necessary to decide upon a Claim, set up by the Seminary of Quebec, to a piece of Land four Leagues square, granted, many Years ago, by the Officers then commanding in the Country for the King of France, to the Missionaries of Cahokia and Tamarois. The Bounds of this Concession embraced all the Settlements at Cahokia and the Prairie du Pont, and they had been made, generally, with the consent of the Missionaries for the time being, so long as the Mission subsisted; when it had dropped settlements (within the Bounds) had been permitted by military Officers, both french and English. After a very careful Examination into all the Circumstances it appeared that the Mission of Cahokia and Tamarois had been dropped before the Country was ceded to Great Britain, that it had never been reestablished while it remained under the Dominion of that Power, and that it did not exist now; the present Curé not being a Missionary, but a Parish Priest supported by the Inhabitants, and, that the pretensions of the Seminary of Quebec were futile and groundless. It was therefore considered as a Tract of Land that had reverted for want of Heirs, and was by Proclamation, of which No. 10 is a Copy, reunited to the Domain of the united States; and the Inhabitants were put upon the same foot as the other ancient Settlers. The Survey, mentioned in the Proclamation to have been ordered, was not made because, it afterwards came out, that the King of France had disaproved of the Grant and resumed the Soil. No. 11 is the deposition of Joseph La Bussiere the Notary who published the Edict of the french King respecting it; and No. 12 a Remonstrance of the Inhabitants respecting a sale that had been made of a part of it, by an Attorney for the Seminary of Quebec. No. 13 the Letter from the Superior of that Seminary mentioned in the Proclamation.
            [No Returns of Survey from Cahokia are as yet come to hand and it is probable that not many have been made, as the same Objections to paying for them were raised here as elsewhere, and the Inhabitants of that Place are joined in the Remonstrances which have been made by those of the other Villages.]
            It was not possible to establish the Courts of Justice, nor the Militia,  in the County of St. Clair until Cahokia had been visited, and then it was difficult to establish them conformably to the Law; and no Alteration in the Law could take Place at that time because the Judges, who form a part of the Legislature, were not present. The Difficulty arose from these Circumstances: The Villages and Settlements were at a great distance from each other, not any of them were sufficiently peopled to admit of being made a distinct County, the whole afforded barely a sufficient number of Persons who were in any degree qualified to fill the necessary Offices; Justice could not have been administered had the Sessions of the Courts been confined to any one Place, even the most central; for besides the distance, there was considerable danger in passing and repassing. Under these Circumstances no Person would have been found who would have taken upon himself the Office of a Magistrate; neither could the attendance of Juries have been compelled, and the greatest confusion must have ensued. The Judges of the County Court of Common Pleas were by Law limited to five and not less than three. The Expedient therefore of dividing the County into three districts was fallen upon, tho not stricly warranted by Law, and the Judges so distributed as to make the holding of that Court Practicable; and it was ordained that a Session of that Court, of the General Sessions of the Peace, and of the Probate, should be held in each district, but all as Sessions of the same Courts respectively; and the Prothonotary of the Common Pleas, the Clerk of the Peace and the Judge of Probate were directed to appoint deputies and open Offices in each District. The Proclamation for this Measure has been transmitted by the Secretary of the Territory and is in the Office of the Secretary of State. The Measure has since received the Sanction of the Legislature.
            By the Ordinance for the Government of the Territory the Laws and Customs which had prevailed among the ancient Settlers are to be continued so far as respects the Descent and Conveyance of real property; the mode of conveyance was an Act before a Notary, and filed in his Office, of which an attested Copy was delivered to the Party. To fulfill that part of the Ordinance it was necessary that Notaries public should be appointed, and one was commissioned at Kaskaskia, one at the Prairie du Rocher, and one at Cahokia. The Inhabitants of the County were also formed into a Regiment of Militia and Commissions issued for a Lieutenant Colonel and all the subordinate Officers.
            [The Donations to the ancient Settlers have not been laid out because, at Kaskaskia and the Prairie du Rocher no Person could be found to do it. At Cahokia an Authority was given to Mr. Girardin for that purpose, but nothing, I presume, has been done in consequence of it, for the Alteration that was made in the location of these Donations by the Act of 29th. of August, from the west to the east side of the Hills or ridge of Rocks, throws them at such a distance from their present possessions, (the Hills being of a considerable breadth and not very fit for Cultivation) that, in the existing Circumstances of the Country, they could not possibly occupy them. They humbly pray that the location pointed out by the Act of the 20th. of June 1788 may be restored.] [No. 14 is a representation respecting their common. What they set forth is true both with respect to their having been long  in the occupation of it and the Quality of what they ask for upon the Hills.]
            [Great Numbers of People have abandonned the Illinois Country and gone over to the spanish Territory. A Claim however is still kept up by them to their ancient possessions; but it is to be remarked that very few Grants were made by the french in fee simple. When any Person quitted their possessions, the Soil seems to have reverted of course to the Domain of the King, and was regranted at the pleasure of the Officers commanding. It is presumed that, strictly, the Possessions of all those who have so expatriated themselves are fallen to the united States, had they even been granted originally in fee simple, and may be disposed of as they shall see fit, but the loss of the People is severely felt;—may I be permitted to suggest that a Law declaring those Possessions escheated unless the former owners return and occupy them within a certain time would not be an improper Measure.]
            [At Kaskaskia the Jesuits held valuable Possessions. The Buildings are gone entirely to ruin, but the Lands are still of some value. On the suppression of the Order in France the Officers of the french King disposed of their property at that place by public Sale, but before the Sale took place the Country had been ceded to Great Britain, a circumstance that was not known there. The british Officer who took possession for that Crown considered the Sale as illegal, and laid hold of the Property; and the purchaser, a Mr. Beauvais, and his Descendants, have been kept out ever since. A son of Mr. Beauvais now lays claim to it in virtue of the purchase, and throws himself upon the United States to be confirmed in what yet remains of the property, for which his Father paid a very large sum of Money.]
            The Commerce of the Illinois Country is of some importance in itself, but more so when considered as connected with the spanish side of the Missisippi. The Villages on that side of the River having been originally settled by the french, and under the same Government as that part which is now in the possession of the united States, the connection between them is still very intimate, and favors a commercial intercourse which, tho’ illicit, might be carried on by the Citizens of America without risque. It is carried on at present without risque, but is, unfortunately, almost entirely in the hands of the british. Even much the greatest part of the merchandize for the trade of the Missouri River is brought from Michilimackinac by that of the Illinois, partly by the spanish Subjects themselves, and partly by british Traders. The manner is this. The spanish Subjects either introduce them at once, in consequence of a secret convention with their commandants, or they are brought down to Cahokia and landed there, and afterwards, carried over to St. Louis as opportunities can be found. What is brought by the british Traders, the spanish Subjects purchase and pay for on the american side, taking all the risque that attends the introducing them into their own Country upon themselves. The Furs, in which these Goods are generally paid for, Deer Skins answering better than Furs at the new Orleans market, are carried to Canada by the same Communication, that is to say up the Illinois River; up the Chicagoo; and from thence, by a small portage into the Lake Michigan, and along that Lake to Michilimackinac; or from the Chicagoo up the  River au Plein and by a portage into the same Lake. In the spring of the Year the Waters of the Michigan and the Chicagoo rise each to such a height that the intermediate Space is entirely overflowed, and is passable by the Vessels in use there, which are bark Canoes, but which carry a very considerable Burthen, and are navigated by three or by five Persons.
            The Commerce of that Country is of some Importance also as an Object of revenue, for, if the Impost on Importations was extended to it, some Money would be produced by it; but the principal advantage would be that it would contribute to turn the Trade into the Channel of the united States. There is no doubt that the Furs of that Country might be brought up the Ohio River at as little, or even a less, Expense as attends the carriage of them to Canada. It has been tried by one Person, a Mr. Vigo, and found to answer, altho’ the Goods he carried out were transported by Land from Philadelphia to Pittsburgh, and loaded with an Impost the Competitors were free from, they came to Market on better terms than those from Canada. Could those also be subjected to it, a decided advantage would be given to the american Trader.
            There is another Communication between Canada and the Missisippi by the Ouisconsin River, a little above the mouth of which is the Prairie du Chien:—At that place there was a considerable Town while the Country was in the hands of the French: It has gone to ruin, but by that Communication the british carry on all the Trade of the upper part of the Missisippi, and at the Prairie du Chien they assemble twice in every Year in great Numbers; frequently, as I have been informed, to the amount of five or six hundred Persons. It would certainly be for the national honor that an Establishment that would command that Communication was made; but the great Distance and the Difficulties that might attend the supporting it, will probably prevent it at present.
            An Establishment at the mouth of the Illinois River would also be very useful, both with respect to the Trade of that River and of the Misouri, but its being regularly innundated once or twice a Year forbids it; there is however an excellent Situation some distance lower down, and nearly opposite to the Misouri, at a Place called Payisa, that would answer: the Situation is high, the Air pure and healthy, and the Soil good, and across the Country, it is not more than three Miles distant from the Illinois River. It was the Opinion of the best informed Men I conversed with at Cahokia and from St. Louis, that if a Town were laid out there, and a small military Post erected it would be peopled immediatly, and St. Louis soon fall again into the same unimportant Situation it held before the Misfortunes of the Illinois Country; At present however St. Louis is the most flourishing Village of the Spaniards in the upper part of the Missisippi, and it has been greatly advanced by the People who abandonned the American side:—to that they were induced partly by the Oppression they suffered, and partly by the fear of losing their Slaves, which they had been taught to believe would be all set free on the Establishment of the american Government. Much pains had indeed been taken to inculcate that belief, (particularly by a Mr. Morgan of new Jersey), and a general desertion of the Country had like t[o have b]een the Consequence.—The  construction that was given to that part of the Ordinance which declares there shall be neither slavery, nor involuntary servitude was, that it did not go to the Emancipation of the Slaves they were in possession of, and had obtained under the Laws by which they had formerly been governed, but was intended simply to prevent the introduction of others. In this Construction I hope the intentions of Congress have not been misunderstood, and the Apprehensions of the People were quieted by it; but the circumstance that Slaves cannot be introduced will prevent many People from returning who earnestly wish to return, both from a dislike to the spanish Government, and that the Country itself is much less desirable than on the american side. Could they be allowed to bring them back with them, all those who retired from that Cause would return to a Man.
            There is a small Settlement up the Illinois River at the old Pioria Town. A Person of the Name of Mayet had been appointed commandant of the Militia there by General Clarke, and had continued in that Station until my arrival. As he was found to have considerable Influence with the Savages and had conducted himself with some degree of approbation, it was thought best to continue him, and a Commission of Captain in the Militia was given to him with the Instructions marked No. 15. Should it ever be thought proper to interdict the Communication with Canada by the Illinois River, there is no Place, at present in the possession of the united States, that would answer the End so well as this at the old Pioria Town:—The River is very narrow, and, the Channel lying close to the shore, every Boat is obliged to pass within small Musquet shot. It did not appear proper for me to interrupt that Communication at that time; for tho, on the principle of reciprocity, it would be perfectly justifiable in the united States they should be prepared to fill up the void that would thereby be created. The Savages, the Inhabitants and the Spaniards would at once be cut off from a very necessary Commerce;—It was for that Reason that Mayet was directed to suffer Persons to pass and repass who were furnished with passports. Several of the spanish Merchants applied for and obtained them, under the express Condition that they were not to attempt any trade with the Indians. This seemed to be all the hold that could then be well taken of it, and it held out the Idea that the Direction and restriction of the Communication was in the contemplation of Government.—By the Ordinance for regulating Indian Affairs no Person was to be allowed to travel thro’ the Indian Nations without having received the approbation of the Superintendant. The Passports above alluded to were founded on that Clause of the Ordinance; but, by the Law lately enacted for regulating the Trade and intercourse with the Indians, it has not been reordained. A Doubt arises whether the Ordinance is not repealed by the Law, and that consequently any Person may travel thro the Indian Nations without asking permission of any one.
            [A Contract subsists between Flint and Parker and the late Board of Treasury for a great Tract of Land in the Illinois Country.—No part of the Contract has I believe been complied with on their parts, and probably never will; but if it is not attended to, before a Law  passes for erecting an Office for the Sale of the Lands, it may create embarrassments hereafter.]
            The Papers No. 16 are the Orders for erecting Prisons and an assignment of Lotts to build them upon. The Lott at Cahokia had been reserved when the Town was first laid out, for public Use, and to that of Kaskaskia no Person laid Claim. No. 17 is the copy of a Proclamation forbidding Strangers to hunt in the Territory, and No. 18 another to prevent the cutting and carrying away building Timber and fire Wood to the spanish side. They were occasioned by the Representations of the People, that very great Injury was done to Individuals, and to the public, by the spanish Subjects cutting down and carrying away the Timber, while they were not allowed to bring even a Stone (which are plenty on that side and scarce on this) from that Shore; and that great Numbers of them assumed the Liberty of hunting Buffaloe for the Market of new Orleans, to the prejudice of the Citizens, who were not allowed to fire a Gun, upon any account whatever, on the spanish side. It would have been much more proper that many of those matters, which have been attempted to be regulated by Proclamation, should have been provided for by Law, but the Absence of the Judges prevented it.
            Having had occasion to make some Representations to the spanish Commandant at St. Louis and Ste. Genevieve, altho they are not of much importance, yet I believe it is proper to submit the Letters that passed between us; they are contained in the bundle marked No. 19.—No. 20 is a Proclamation of the Governor of New Orleans: Since that, I am informed another has appeared permitting the Importation of every thing the growth of the Countries bordering upon the Missisippi and Ohio Rivers to that City, on the payment of fifteen per Cent ad valorem. I have not been able to obtain a Copy of it.
            [When the two Emissions of Paper Money were called in by Congress, a considerable Sum of those Emissions were lodged in the Office of a Notary public at Kaskaskia, by the Direction of the Lieutenant of the Country of Illinois. There it yet remains, and the owners have received no satisfaction for it of any kind. They complain of this, and it would seem not without reason.]
            There is some Obscurity in that part of the Ordinance which describes the Persons who are to be considered as ancient Settlers. The words are “who on or before the Year 1783 professed themselves citizens of the united States or any of them.” A Doubt arises to what part of the Year the word on refers. Does it include the whole Year, or is it confined to the first day of it? Congress may perhaps think proper to give it a determinate application.
            [Among the Claims for Land that have been rejected, there are several that are founded on purchases made from individual Indians, and the conveyances set forth that they were inherited from their parents, and were not the property of the Nation. It could not however be discovered that any Division of the Lands of the Kaskaskia Indians had ever taken place among themselves, and the Chief of that Nation has applied to be confirmed in a Tract of Land of about five or six thousand Acres, where their Village was situated not long ago; and  which would take in the parcels that have been sold and applied for as above:—On this Claim no Decision has been made. It appeared to be a subject that ought to be referred to Congress, but I may be allowed to observe, if one Indian sale is approved, it is probable that a great many will be brought forward.]
            At the Falls of Ohio, when on the way to Kaskaskia, information was received that the Inhabitants at Post St. Vincennes were in danger of perishing for want of Corn, their whole Crop of the last fall having been destroyed by an untimely frost. I immediately wrote to Major Hamtramack, and requested him, if he found the Case to be as it had been represented, to send, to the Agent of the Contractors for supplying the Troops, for as much as would be absolutely necessary for their preservation. No. 21 is an extract from the Letter to him on the Subject. It appeared to be a duty incumbent upon me to preserve the Lives of the Citizens of the Territory, and I flatter myself that the Measure will meet the approbation of the Legislature.
            The Papers No. 22 and 23 are lists of the Heads of Families at Cahokia and the Prairie du Pont and [No. 24 is the Request of a Mr. Gibaut for a small Peice of Land that has been in the Occupation of the Priests at Cahokia for a long time, having been assigned to them by the french, but he wishes to possess it in propriety; and it is true that he was very useful to General Clarke upon many Occasions, and has suffered very considerable losses. I believe no Injury would be done to any One by his request being granted, but it was not for me to give away the Lands of the united States.]
            [Before I close this Report it may be necessary to mention the necessity there is for a printing press in the western Territory. The Laws adopted or made by the Legislature are declared to be binding upon the People until they are disapproved by Congress. There is no way of giving them any publicity but by having them read at the Courts, and but few People become thereby acquainted with them. Even the Magistrates who are to carry them into Execution are strangers to them, for the Secretary does not conceive it to be his duty to furnish them with Copies: Indeed the Business of his Office increases so fast that it would be impossible to do it. Besides they are in English, and the greatest part of the Inhabitants do not understand a word of it. The translation of them therefore seems to be necessary, and that a sufficient number of them should be printed in both languages, and that can only be done in the Territory where the original Rolls are deposited.—Every public Act and communication of what kind soever I was myself obliged to translate into french, and having no Person to assist me, it made the Business extremly troublesome and laborious.] The Situation of Indian Affairs rendering it necessary that I should return to the Seat of Government I did by Letter resign the Government of the Territory into the hands of Mr. Sargent on the day of and embarked for the Head Quarters of General Harmar to consult with him, on my way, upon the Measures that would be necessary and practicable for the defence of the Country.
            Some Apology seems to be necessary for some of the Paper[s] that accompany the Report appearing in the french Language. The Originals  of all of them, which required publication, wer[e] published in English as well as in french. All the communications with the Indians which were numerous had to be translated into that Language on account of the Interpreters, as well as their Answers into English. From June until my arrival in the City I have been in constant motion, either on horseback or in an open Boat where the Copying of Papers was impossible, had I not been separated from them; and they did not come to hand here till very lately. In that time I was obliged to travel about four thousand Miles.—The necessity that this Report should be made before the present Session of Congress ended seemed to forbid any farther delay and will I hope excuse that impropriety.
            
              Ar. S. Clair, Governor of the Territory of the united States north west of the Ohio
            
            
              Postscript.
              In the course of the last Fall a considerable number of french Emigrants have been introduced into the Territory, and on my last return from Fort Washington I found about four hundred of them at a place they have named Gallipolis, three Miles below the mouth of the great Kenhawa on the opposite side of the River. They were living in Barracks that had been provided for them by the Scioto Company, but did not seem to be at all usefully employed, and were much discontented. It was not half an hour after my Landing that the Paper marked No. 25 was put into my hands by a Number of Persons deputed for the purpose. No. 26 is my Answer. The Regulations there promised have not yet taken place from the want of proper information with respect to the Characters best fitted to fill the civil and military Offices. I had desired a List from some of the principal Persons themselves and one also from an Agent of the Scioto Company who resides with them, to have an opportunity of comparing them, not choosing to rely altogether upon the recommendations of either, but they were not sent forward, and the Communication was cut off by the Ice. About one hundred more of those Emigrants, are at the Muskingham, and one hundred at Buffaloe Creek in Pennsylvania, waiting the opening of the Season to establish themselves near the Scioto.
            
          